Citation Nr: 1136333	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-09 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss, rated as noncompensable prior to July 2, 2007; 10 percent disabling from July 2, 2007; and as 40 percent disabling from February 11, 2009.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO in Waco, Texas that granted service connection and a noncompensable rating for left ear hearing loss, and denied service connection for right ear hearing loss.  The Veteran appealed for a higher rating.  In a January 2008 rating decision, the RO granted service connection and a noncompensable rating for right ear hearing loss.  In a January 2011 rating decision, the RO granted a 10 percent rating for bilateral hearing loss, effective July 2, 2007, and a 40 percent rating effective February 13, 2010.  In a May 2011 rating decision, the RO granted an earlier effective date of February 11, 2009 for the assignment of a 40 percent rating.

The Board remanded the appeal in December 2009 and March 2011 for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  During the period prior to July 2, 2007, the audiometric findings show that the Veteran has no more than Level II hearing acuity in his right ear and Level I hearing acuity in his left ear, and did not have an exceptional pattern of hearing loss.

2.  During the period from July 2, 2007 to September 4, 2008, the audiometric findings show that the Veteran has no more than Level VII hearing acuity in his right ear and Level II hearing acuity in his left ear, and did have an exceptional pattern of hearing loss.

3.  During the period from September 4, 2008, the audiometric findings show that the Veteran has no more than Level VIII hearing acuity in his right ear and Level VII hearing acuity in his left ear, and does not have an exceptional pattern of hearing loss.


CONCLUSIONS OF LAW

1.  During the period prior to July 2, 2007, the criteria for a higher compensable rating, for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, including Diagnostic Code 6100 (2011).

2.  During the period prior to September 4, 2008, the criteria for a higher rating in excess of 10 percent, for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, including Diagnostic Code 6100, 4.86 (2011).

3.  During the period from September 4, 2008, the criteria for a higher 40 percent rating (and no higher) for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, including Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the initial service connection claim by a letter dated in February 2007.  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claim for service connection for bilateral hearing loss was awarded with an effective date of January 25, 2007, the date of his claim, and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  He was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his appeal for a higher rating, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

Moreover, additional notice was sent in May 2008, March 2010, and March 2011, and the claim was readjudicated in a May 2011 supplemental statement of the case. Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  

The Board notes that a duplicate annotated copy of a September 2008 private audiological evaluation from Hear On Earth Hearing Care Center was received by the El Paso VBA office in March 2011, then forwarded to the Appeals Management Center (AMC), and then forwarded to the Board in July 2011, when it was associated with the claims file.  Although this annotated copy was not reviewed by the AMC prior to the recertification of this appeal to the Board, the AMC did consider a May 2011 facsimile from Hear On Earth, which responded to the AMC's March 2011 development letter, and which provided information about the same September 2008 audiological evaluation (a copy  of which was previously of record).  The Board finds that the evidence submitted in March 2011 is essentially duplicative of evidence previously of record, and no remand is required.  38 C.F.R. § 19.37; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

The Board notes that the Veteran's service-connected tinnitus is rated as 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a  practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has assigned staged ratings for bilateral hearing loss in this case, with a noncompensable rating in effect prior to July 2, 2007; a 10 percent rating effective from July 2, 2007; and a 40 percent rating effective from February 11, 2009, under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.85.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service- connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

These results are then charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to a compensable or higher evaluation for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.

When the pure tone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

At a May 2007 examination performed for VA, audiometric testing revealed right ear decibel thresholds of 50, 45, 65 and 65, and left ear decibel thresholds of 25, 25, 45 and 55, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz. The pure tone threshold average was 58 decibels in the right ear and 38 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 100 percent in the right ear and 96 percent in the left ear.  The diagnosis was moderate to moderately severe mixed hearing loss in the right ear and a mild to moderately severe high frequency sensorineural hearing loss in the left ear, with good speech recognition ability in the right ear and excellent speech recognition ability in the left ear.  The examiner recommended that the Veteran be evaluated for hearing aid use.

By a letter dated in May 2007, a private physician, R.J.B., MD, indicated that he had seen the Veteran for ringing in the right ear, hearing loss, and intermittent dizziness.  On examination, there was a scarred tympanic membrane on the right with a graft and an area of perforation in the graft.  He had conductive hearing loss on the right side.  It was a fairly severe hearing loss with some nerve loss as well.  His discrimination scores were 100 percent.  He recommended a hearing aid.

At a July 2, 2007 examination performed for VA by another clinic (Hear on Earth Hearing Care Center), the Veteran complained of progressively worsening hearing and increased dizziness.  He reported difficulty hearing in crowds, meetings and with background noise.  Audiometric testing revealed right ear decibel thresholds of 60, 75, 90 and 90, and left ear decibel thresholds of 40, 50, 60, and 60, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The pure tone threshold average was 79 decibels in the right ear and 53 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 84 percent in the right ear and 84 percent in the left ear.  The examiner noted that a perforation was visible upon otoscopic examination of the right ear.  The diagnosis was moderate to severe sensorineural hearing loss of the left ear, and moderately severe to profound mixed hearing loss in the right ear.  The examiner opined that the Veteran's hearing loss did not have the configuration indicative of noise-induced hearing loss, and that the right ear hearing loss was more likely to be secondary to perforation of the tympanic membrane and/or prior tympanoplasty.  The examiner opined that it was more likely than not that the hearing loss was related to military service.

In a September 2007 notice of disagreement, the Veteran stated that during his audiological examination, he had difficulty understanding the words spoken by the examiner.  

On February 11, 2009, VA received a copy of a September 4, 2008 private audiological evaluation from Hear on Earth Hearing Aid Center.  Audiometric testing revealed right ear decibel thresholds of "90/75", 90, 95, and 85, and left ear decibel thresholds of 40, 50, 60, and 60, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  Speech discrimination scores were 56 percent in the right ear, and 60 percent in the left ear.  In a May 2011 facsimile, an employee of Hear on Earth clarified that the correct decibel threshold at 1000 hertz for the right ear was 60 decibels during the September 2008 audiological evaluation, and indicated that the speech discrimination test used in that examination was the Maryland CNC word list.  The pure tone threshold average was 83 decibels in the right ear and 53 decibels in the left ear.  

In a September 2008 letter, an audiologist from Hear on Earth noted that the Veteran's chief complaint was not being able to distinguish certain words and constantly asking others to repeat what was said, and he reported greater difficulty hearing in meetings, crowded places and especially in the presence of background noise.  She indicated that test results showed moderately severe sensorineural hearing loss through .5 kilohertz reverse slope to a mild sensorineural hearing loss at 1 kilohertz sloping back to a moderately severe to severe sensorineural hearing loss in the left ear, and a severe sensorineural hearing loss through .5 kilohertz sloping to profound sensorineural hearing loss with no response at 8 kilohertz in the right ear.  Speech scores were poor bilaterally with word discrimination.  Hearing aids were recommended.

At a February 2010 VA audiological examination, audiometric testing revealed right ear decibel thresholds of 50, 60, 80 and 85, and left ear decibel thresholds of 40, 45, 55 and 70, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The pure tone threshold average was 69 decibels in the right ear and 53 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 44 percent in the right ear and 52 percent in the left ear.  Otoscopic examination revealed right tympanic membrane perforation.  The diagnosis was moderately severe mixed hearing loss and mild to severe sensorineural hearing loss in the right and left ears, respectively, with poor speech discrimination bilaterally.  The examiner indicated that the Veteran's hearing loss was very significant as to its impact on his daily abilities to understand conversation, regardless of the environment.  She stated that this may occasionally result in poor auditory memory, fatigue, frustration and possibly social isolation.

The findings on the Veteran's audiometric studies in May 2007 correlate to a designation of level II hearing in the right ear and level I hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.  An exceptional pattern of hearing under 38 C.F.R. § 4.86 was not shown on examination in May 2007, and thus Table VIa is inapplicable.  

The findings on the Veteran's audiometric studies in July 2007 correlate to a designation of level III hearing in the right ear and level II hearing in the left ear, using Table VI.  However, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 was shown in the right ear at this examination, and thus Table VIa is applicable for the right ear.  The right ear findings correlate to a designation of level VII under this table.  Table VII of § 4.85 provides for a 10 percent evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.

The findings on the Veteran's audiometric studies at the September 4, 2008 correlate to a designation of level VIII hearing in the right ear and level VI hearing in the left ear, using Table VI.  An exceptional pattern of hearing under 38 C.F.R. § 4.86 was shown in the right ear at this examination, and thus Table VIa is applicable for the right ear.  The right ear findings correlate to a designation of level VII under Table VIa.  Hence, the higher level VIII designation from Table VI will be used for the right ear.  Table VII of § 4.85 provides for a 40 percent evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.  

Although the RO assigned an effective date of February 11, 2009 for the 40 percent rating for bilateral hearing loss, apparently based on the date of receipt of the report of the September 2008 private evaluation, the Board finds that based on the results of the September 4, 2008 examination, a higher 40 percent rating is properly effective from the date of that examination, when this higher degree of hearing loss was first shown.  See Fenderson, supra.

The findings on the Veteran's VA audiometric studies in March 2010 correlate to a designation of level VIII hearing in the right ear and level VII hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 40 percent evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.  The Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 was not shown on examination in February 2010, and thus Table VIa is inapplicable.  

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in February 2010 noted functional impairment caused by the Veteran's hearing loss, and said that the Veteran's hearing loss was very significant as to its impact on his daily abilities to understand conversation.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered in the current high rating, but the overall evidence, as previously discussed, fails to support assignment of a rating higher than 40 percent during the period from September 4, 2008.  

In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a rating higher than 0 percent during the period prior to July 2, 2007, and is against a rating higher than 10 percent during the period prior to September 4, 2008.  As noted above, a higher 40 percent rating is assigned for this disability during the period from September 4, 2008 through February 11, 2009.  Finally, the preponderance of the evidence is against a rating higher than 40 percent during the period from September 4, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86; Fenderson, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the most recent VA examiner reviewed the claims file and found that his hearing loss affects his ability to hear conversations on a daily basis.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence.


ORDER

A rating in excess of 0 percent for service-connected bilateral hearing loss is denied during the period prior to July 2, 2007.

A rating in excess of 10 percent for service-connected bilateral hearing loss is denied during the period prior to September 4, 2008.

A higher 40 percent rating for service-connected bilateral hearing loss is granted effective from September 4, 2008, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


